 Case 3:18-cv-14862-AET-TJB Document 8 Filed 12/13/18 Page 1 of 2 PageID: 38



FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By:     Wayne E. Pinkstone, Esq.
        John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
wpinkstone@foxrothschild.com
Attorneys for Defendants Westlake
Master Association Inc., and Bobbie Rivere,
Dennis Lafer, Richard E. Fontana, Marie
Miller, James P. Garrett, David J. Whelan,
Michael W. Yudkin, Diane E. O’Connor,
and Peter J. Martinasco

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 PHILIP LEFKOWITZ, ET AL.,
                                                 Civil Action No. 3:18-cv-14862-AET-TJB
                       Plaintiffs,

        v.                                          NOTICE OF MOTION TO DISMISS IN
                                                     PART AND REQUEST FOR ORAL
 WESTLAKE MASTER ASSOCIATION,                                 ARGUMENT
 INC. ET AL.,

                       Defendants.


       PLEASE TAKE NOTICE that on January 7, 2019, at 9:30 a.m., or as soon thereafter as

counsel may be heard, the undersigned attorneys for Defendants Westlake Master Association Inc.,

Bobbie Rivere, Dennis Lafer, Richard E. Fontana, Marie Miller, James P. Garrett, David J.

Whelan, Michael W. Yudkin, Diane E. O’Connor, and Peter J. Martinasco (“Defendants”), will

appear before the Honorable Anne E. Thompson, of the United States District Court for the District

of New Jersey, at the Clarkson S. Fisher Building & U.S. Courthouse, 402 East State Street,

Trenton, NJ 08608, to move this Court for an Order dismissing Counts I, II, III, V, and VI of the
 Case 3:18-cv-14862-AET-TJB Document 8 Filed 12/13/18 Page 2 of 2 PageID: 39



Complaint filed by Plaintiff Rabbi Philip Lefkowitz, Levi Lefkowitz, and Moshe Lefkowitz

(collectively “Plaintiffs”) [ECF No. 1], insofar as those counts relate to Defendants’ alleged refusal

to construct a path and Sabbath-accessible gate, pursuant to Federal Rule of Civil Procedure

12(b)(6).

       PLEASE TAKE FURTHER NOTICE that in support of this Motion, Defendants will

rely upon the accompanying Brief and Certification of Wayne E. Pinkstone, Esq., submitted

herewith; any reply papers in support of this Motion; and oral argument, if any.

       PLEASE TAKE FURTHER NOTICE that Defendants request oral argument, pursuant

to Local Civil Rule 78.1(b).

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 7.1(e), a

proposed form of order is also submitted herewith for the Court’s consideration.

DATED: December 13, 2018                       Respectfully submitted,

                                               FOX ROTHSCHILD LLP
                                               Attorneys for Defendants Westlake
                                               Master Association Inc., and Bobbie Rivere,
                                               Dennis Lafer, Richard E. Fontana, Marie
                                               Miller, James P. Garrett, David J. Whelan,
                                               Michael W. Yudkin, Diane E. O’Connor,
                                               and Peter J. Martinasco

                                               By:    /s/ Wayne E. Pinkstone, Esq.
                                                      WAYNE E. PINKSTONE
                                                      JOHN C. ATKIN




                                                  2
